Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 1 of 28

CHAPTER 2019-162

Committee Substitute for Senate Bill No. 7066

An act relating to election administration; amending s. 97.012, F-.S.;
requiring the Secretary of State to provide signature matching training
to certain persons; amending s. 97.021, F.S.; revising the definition of the
term “voter interface device”; amending s. 98.077, F.S.; revising deadlines
for voter signature updates for purposes of vote-by-mail and provisional
ballots; providing an exception; amending s. 98.0981, F.S.; revising the
voter threshold necessary to require the reporting of certain precinct-level
results by ballot; amending s. 99.063, F.S.; removing a provision requiring
certain language to follow the name of gubernatorial candidates in
specified circumstances; amending s. 100.061, F.S.; revising the date of
the primary election; amending s. 101.015, F.S.; requiring the Department
of State to establish minimum security standards to address chain of
custody of ballots, transport of ballots, and ballot security; amending s.
101.048, F.S.; requiring a county canvassing board to review certain
information; providing requirements for the canvassing and counting of
provisional ballots; requiring the supervisor of elections to process a valid
provisional ballot cure affidavit as a voter signature update; revising the
Provisional Ballot Voter’s Certificate and Affirmation form; providing a
process to cure a provisional ballot with a signature deficiency; requiring a
supervisor to mail a voter registration application to an elector in certain
circumstances; amending s. 101.151, F.S.; revising requirements for
department rules governing ballot design; amending s. 101.657, F.S.;
requiring sufficient nonpermitting parking for voters at certain early
voting locations; amending s. 102.031, F.S.; conforming a provision to
changes made by the act; prohibiting the owners or operators of a location
on which a polling place or early voting site is located from restricting
solicitation in certain areas; amending s. 101.20, F.S.; authorizing the
distribution of sample ballots by e-mail or mail in lieu of newspaper
publication; amending s. 101.56075, F.S.; authorizing voting to be
conducted using a voter interface device that produces a voter-verifiable
paper output; amending s. 101.5614, F.S.; authorizing certain individuals
to serve as witnesses during the ballot duplication process; amending s.
101.62, F.S.; revising the deadlines by which requests for vote-by-mail
ballots must be received and by which vote-by-mail ballots shall be mailed
by the supervisor; expanding the period during which a designee may
physically collect a vote-by-mail ballot; amending s. 101.64, F.S.; requiring
the secrecy envelope included with a vote-by-mail ballot to include a
specified statement; amending s. 101.65, F.S.; revising requirements for
vote-by-mail ballot instructions; amending s. 101.657, F.S.; requiring a
supervisor to report the total number of vote-by-mail ballots received at
each early voting location; amending s. 101.68, F.S.; revising the date that
canvassing of vote-by-mail ballots may begin; revising requirements
related to the canvassing and counting of vote-by-mail ballots; revising
the deadline by which vote-by-mail ballot cure affidavits must be

1
CODING: Words strieken are deletions; words underlined are additions.

 
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 2 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

submitted; requiring the supervisor to process a valid vote-by-mail ballot
cure affidavit as a voter signature update; amending s. 101.69, FS.;
requiring a supervisor to provide secure drop boxes in specified locations
for an elector to place his or her vote-by-mail ballot; authorizing placement
of secure drop boxes at additional locations, subject to specified limita-
tions; amending ss. 97.052 and 97.053, F.S.; revising requirements for the
uniform statewide voter registration application to modify statements an
applicant must affirm; revising terminology regarding voting rights
restoration to conform to the State Constitution; amending s. 98.045,
F.S.; revising terminology regarding voting rights restoration to conform
to the State Constitution; amending s. 98.075, F.S.; revising terminology
regarding voting rights restoration to conform to the State Constitution;
requiring the supervisor of elections of the county in which an ineligible
voter is registered to notify the voter of instructions for seeking restoration
of voting rights pursuant to s. 4, Art. VI of the State Constitution, in
addition to restoration of civil rights pursuant to s. 8, Art. IV of the State
Constitution; requiring a notice of a registered voter’s potential inelig-
ibility to include specified information; creating s. 98.0751, F.S.; requiring
the voting disqualification of certain felons to be removed and voting
rights restored pursuant to s. 4, Art. VI of the State Constitution;
providing that the voting disqualification arising from specified factors
is not removed unless a person’s civil rights are restored through the
clemency process pursuant to s. 8, Art. IV of the State Constitution;
providing definitions; requiring the Department of State to review
information and make an initial determination regarding certain credible
and reliable information; requiring the department to forward specified
information to supervisors of elections; requiring the supervisor of
elections to make a final determination of whether a person who has
been convicted of a felony offense is eligible to register to vote, including if
he or she has completed all the terms of his or her sentence; authorizing
the department to assist the supervisor of elections with such final
determination, if necessary; requiring specified provisions to be construed
in favor of a voter registrant; amending s. 104.011, F.S.; prohibiting a
person from being charged or convicted for violations regarding false
swearing or submitting false voter registration information under certain
conditions; amending s. 940.061, F.S.; requiring the Department of
Corrections to inform inmates and offenders of voting rights restoration
pursuant to s. 4, Art. VI of the State Constitution, in addition to executive
clemency and civil rights restoration; amending s. 944.292, F.S.; conform-
ing a provision regarding the suspension of civil rights; amending s.
944.705, F.S.; requiring the Department of Corrections to include
notification of all outstanding terms of sentence in an inmate’s release
documents; providing an exception to the notification requirement for
inmates who are released to any type of supervision monitored by the
department; amending s. 947.24, F.S.; requiring the Florida Commission
on Offender Review, upon the termination of an offender’s term of parole,
control release, or conditional release, to provide written notification to
the offender of all outstanding terms of sentence; creating s. 948.041, F.S.;
requiring the department, upon the termination of an offender’s term of

2
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 3 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

probation or community control, to provide written notification to the
offender of all outstanding terms of sentence; amending s. 951.29, F.S.;
requiring each county detention facility to provide information on the
restoration of voting rights pursuant to s. 4, Art. VI of the State
Constitution to certain prisoners; requiring each county detention facility
to provide written notification to certain prisoners of all outstanding terms
of sentence upon release; creating the Restoration of Voting Rights Work
Group within the Department of State; specifying membership of the work
group; establishing the manner of appointments and the terms of
membership; prescribing the duties of the work group; requiring the
work group to submit a report to the Legislature by a specified date;
providing for staffing; authorizing reimbursement for per diem and travel
expenses; providing for expiration of the work group; amending s.
101.6923, F.S.; revising vote-by-mail ballot instructions for certain first-
time voters; amending s. 102.031, F.S.; expanding the area in which voter
solicitation is prohibited; authorizing an elector to photograph his or her
own ballot; amending s. 102.141, F.S.; providing notice requirements for
meetings of a county canvassing board; requiring certain individuals to
wear identification badges during certain periods; amending s. 102.166,
F.S.; modifying certification requirements for voting systems to require
the functionality to simultaneously sort and count ballot overvotes and
undervotes; revising requirements for department rules regarding man-
ual recounts of certain ballots; amending s. 102.168, F.S.; modifying
provisions governing election contests to authorize judicial review of
additional information related to determining validity of provisional and
vote-by-mail ballot signatures to conform to changes made by the act;
amending s. 104.051, F.S.; providing a penalty for certain supervisors who
willfully violate the Florida Election Code; providing effective dates.

Be It Enacted by the Legislature of the State of Florida:

Section 1. Subsection (17) is added to section 97.012, Florida Statutes, to
read:

97.012 Secretary of State as chief election officer—The Secretary of
State is the chief election officer of the state, and it is his or her responsibility
to:

(17)_ Provide formal signature matching training to supervisors of
elections and county canvassing board members.

Section 2. Effective January 1, 2020, subsection (41) of section 97.021,
Florida Statutes, is amended to read:

97.021 Definitions.—For the purposes of this code, except where the
context clearly indicates otherwise, the term:

(41) “Voter interface device” means any device that communicates
voting instructions and ballot information to a voter and allows the voter
to select and vote for candidates and issues. A voter interface device may not

3
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 4 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

be used to tabulate votes. Any vote tabulation must be based upon a
subsequent scan of the marked marksense ballot or the voter-verifiable

paper output after the voter interface device process has been completed.

Section 8. Subsection (4) of section 98.077, Florida Statutes, is amended
to read:

98.077 Update of voter signature.—
(4) Except as authorized in ss, 101.048 and 101.68:

(a) All signature updates for use in verifying vote-by-mail and provi-
sional ballots must be received by the appropriate supervisor before the

elector’s ballot is received by the supervisor or, in the case of provisional
ballots, before the elector’s ballot is cast of eleetions nelater-than-thestart-of

the-eanvassing-of -vete-by-mail ballots bythe canvassing beard.

(b) The signature on file at the time the vote-by-mail ballot is received or

at the time the provisional ballot is cast start-ofthe-eanvass-efthe-vete-by-
mail-baHots is the signature that shall be used in verifying the signature on

the vote-by-mail and provisional ballot certificates, respectively.

 

Section 4. Paragraph (a) of subsection (2) of section 98.0981, Florida
Statutes, is amended to read:

98.0981 Reports; voting history; statewide voter registration system
information; precinct-level election results; book closing statistics.—

(2) PRECINCT-LEVEL ELECTION RESULTS.—

(a) Within 30 days after certification by the Elections Canvassing
Commission of a presidential preference primary election, special election,
primary election, or general election, the supervisors of elections shall collect
and submit to the department precinct-level election results for the election
in a uniform electronic format specified by paragraph (c). The precinct-level
election results shall be compiled separately for the primary or special
primary election that preceded the general or special general election,
respectively. The results shall specifically include for each precinct the total
of all ballots cast for each candidate or nominee to fill a national, state,
county, or district office or proposed constitutional amendment, with
subtotals for each candidate and ballot type, unless fewer than 30 10 voters
voted a ballot type. “All ballots cast” means ballots cast by voters who cast a
ballot whether at a precinct location, by vote-by-mail ballot including
overseas vote-by-mail ballots, during the early voting period, or by
provisional ballot.

Section 5. Subsection (4) of section 99.063, Florida Statutes, is amended
to read:

99.063 Candidates for Governor and Lieutenant Governor.—

4
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 5 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

(4) In order to have the name of the candidate for Lieutenant Governor
printed on the primary election ballot, a candidate for Governor participat-
ing in the primary must designate the candidate for Lieutenant Governor,
and the designated candidate must qualify no later than the end of the
qualifying pened specified in s. go 061. Hthe-candidate-for-Lievtenait

qualifying peried specified in-s.-99.061, the phrase “Not_¥ rot-Desiennted”
must-be-ineluded-inieu_of the candidate's name-on_the-primary-election
ballet

Section 6. Section 100.061, Florida Statutes, is amended to read:

 

100.061 Primary election—In each year in which a general election is
held, a primary election for nomination of candidates of political parties
shall be held on the Tuesday 11 416 weeks prior to the general election. The
candidate receiving the highest number of votes cast in each contest in the
primary election shall be declared nominated for such office. If two or more
candidates receive an equal and highest number of votes for the same office,
such candidates shall draw lots to determine which candidate is nominated.

Section 7. Subsection (4) of section 101.015, Florida Statutes, is amended
to read:

101.015 Standards for voting systems.—

(4)(a) The Department of State shall adopt rules establishing minimum
security standards for voting systems. The standards, at a minimum, must

address the following:

1. Chain of custody of ballots, including a detailed description of

procedures to create a complete written record of the chain of custody of
ballots and paper outputs beginning with their receipt from a printer or

manufacturer until such time as they are destroyed.

2. Transport of ballots, including a description of the method and
equipment used and a detailed list of the names of all individuals involved
in such transport.

3. Ballot security, including a requirement that all ballots be kept in a
locked room in the supervisor’s office, a facility controlled by the supervisor

or county canvassing board, or a public place in which the county canvassin

board is canvassing votes until needed for canvassing and returned there-

after.

(b)1. Each supervisor ef-eleetions shall establish written procedures to
assure accuracy and security in his or her county, including procedures
related to early voting pursuant to s. 101.657. Such procedures shall be
reviewed in each odd-numbered year by the department ef State.

2.e} Each supervisor ef-eleetiens shall submit any revisions to the
security procedures to the department ef State at least 45 days before early

5
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 6 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

voting commences pursuant to s. 101.657 in an election in which they are to
take effect.

Section 8. Present subsection (6) of section 101.048, Florida Statutes, is
renumbered as subsection (7), subsections (2), (3), and (5) and present
subsection (6) of that section are amended, and a new subsection (6) is added
to that section, to read:

101.048 Provisional ballots. —

(2a) The county canvassing board shall examine each Provisional
Ballot Voter’s Certificate and Affirmation to determine if the person voting
that ballot was entitled to vote at the precinct where the person cast a vote in
the election and that the person had not already cast a ballot in the election.
In determining whether a person casting a provisional ballot is entitled to
vote, the county canvassing board shall review the information provided in
the Voter’s Certificate and Affirmation, written evidence provided by the
person pursuant to subsection (1), information provided in any cure affidavit

nd_ accompanying su ti ocumentation pursuant to subsection
any other evidence presented by the supervisor of-eleetions, and, in the case
of a challenge, any evidence presented by the challenger. A ballot of a person
casting a provisional ballot shall be canvassed pursuant to paragraph (b)
eounted unless the canvassing board determines by a preponderance of the
evidence that the person was not entitled to vote.

(b)4- If it is determined that the person was registered and entitled to
vote at the precinct where the person cast a vote in the election, the
canvassing board must shalt compare the signature on the Provisional Ballot
Voter’s Certificate and Affirmation or the provisional ballot cure affidavit
with the signature on the voter’s registration or precinct register and if it
matehes, shal count-the-ballet. A provisional ballot may be counted only if:

1. The signature on the voter’s certificate or the cure affidavit matches
the elector’s signature in the registration books or the precinct register;
however, in the case of a cure affidavit, the supporting identification listed in

subsection (6) must also confirm the identity of the elector; or

2. The cure affidavit contains a signature that does not match the

elector’s signature in the registration books or the precinct register, but the
elector has submitted a current and valid Tier 1 form of identification

confirming his or her identity pursuant to subsection (6).

 

For purposes of this paragraph, any canvassing board finding that
signatures do not match must be by majority vote and beyond a reasonable
doubt.

2.—_Ifit-is-determined-that+the person-voting the provisional ballot-was net
the-election; the

6
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 7 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

 

(c)_ Any provisional ballot shall not be counted must andthe-balot-shalt
remain in the envelope containing the Provisional Ballot Voter’s Certificate
and Affirmation and the envelope shall be marked “Rejected as Illegal.”

(d)_ Ifa provisional ballot is validated following the submission of a cur
affidavit, the supervisor must make a copy of the affidavit, affix it to a voter
registration application, and immediately process it lid r t for a

signature update pursuant to s. 98.077.
(3) The Provisional Ballot Voter’s Certificate and Affirmation shall be in

substantially the following form:
STATE OF FLORIDA
COUNTY OF ......

I do solemnly swear (or affirm) that my name is ...... ; that my date of birth
1S ...... ; that I am registered and qualified to vote in ...... County, Florida; that
I am registered in the ...... Party; that I am a qualified voter of the county;
and that I have not voted in this election. I understand that if I commit any
fraud in connection with voting, vote a fraudulent ballot, or vote more than

once in an election, I can be convicted of a felony of the third degree and fined
up to $5,000 and/or imprisoned for up to 5 years. Further, by providing my

information below, I authorize the use of e-mail, text message, and telephone
call for the limited purpose of signature and ballot validation.

...(Printed Name of Voter)...

... (Signature of Voter)...

... (Current Residence Address)...

.. (Current Mailing Address)...

... (City, State, Zip Code)...

...(Driver License Number or Last Four Digits of Social Security Number)...
... (E-Mail Address)...

...(Home Telephone Number)...
...(Mobile Telephone Number)...

Sworn to and subscribed before me this ...... day of «0.0.00... , (year)...
...(Election Official)...
Precinct # ...... Ballot Style/Party Issued: ......

7
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 8 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

(5) Each person casting a provisional ballot shall be given written
instructions regarding the person’s right to provide the supervisor ef
eleetions with written evidence of his or her eligibility to vote and regarding
the free access system established pursuant to subsection (7) 6). The
instructions must shall contain the supervisor's contact information along
with information on how to access the system and the information the voter
will need to provide to obtain information on his or her particular ballot. The
instructions shall also include the following statement: “If this is a primary
election, you should contact the supervisor of elections’ office immediately to
confirm that you are registered and can vote in the general election.”

(6)(a)__As soon as practicable, the supervisor shall, on behalf of the county
canvassing board, attempt to notify_an elector who has submitted a
rovisional ballot that does not include the elector’s signature or contains
a signature that does not match the elector’s signature in the registration

books or precinct register by:
1. Notifying the elector of the signature deficiency by e-mail and

directing the elector to the cure affidavit and instructions on the supervisor's
website;

 

2. Notifying the elector of the signature deficiency by text message and

directing the elector to the cure affidavit and instructions on the supervisor’s
website; or

3. Notifying the elector of the signature deficiency by telephone and
directing the elector to the cure affidavit and instructions on the supervisor’s

website.

 

In_addition to the notification required under subparagraph 1., subpara-
graph 2., or subparagraph 3., the supervisor must notify the elector of the

signature deficiency by first-class mail and direct the elector to the cure

affidavit and instructions on the supervisor's website. Beginning the day

before the election, the supervisor is not required to provide notice of the
signature deficiency by first-class mail, but shall continue to provide notice

as required in subparagraph 1., s ragraph 2., or subparagraph 3.

il 5 p.m. on the 2nd after ion, th rvisor ll
allow an elector who has submitted _a provisional ballot with a signature

deficiency to complete and submit a cure affidavit.

he elector must compl a_cure affidavit in stantially th
following form:

PROVISIONAL BALLOT CURE AFFIDAVIT

County, Florida. I do solemnly swear or affirm that I voted a provisional
ballot_and that I have not and will not vote more than one ballot in this

8
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 9 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

election. I understand that if I commit or attempt any fraud in connection

with voting, vote a fraudulent ballot, or vote more than once in an election, I
may be convicted of a felony of the third degree, fined up to $5,000, and
imprisoned for up to 5 years. I understand that my failure to sign this

affidavit will invalidate my ballot.
...(Voter’s Signature)...

... (Address)...

(d)_ Instructions must accompany the cure affidavit in substantially the
followi orm:

READ THESE INSTRUCTIONS CAREFULLY BEFORE COMPLETING
THE AFFIDAVIT. FAILURE TO FOLLOW THESE INSTRUCTIONS MAY
CAUSE YOUR BALLOT NOT TO COUNT.

1. In order to cure the missing signature or the signature discrepancy on
your Provisional Ballot Voter’s Certificate and Affirmation, your affidavit

should be completed and returned as soon as possible so that it can reach the
supervisor of elections of the county in which your precinct is located no later

than 5 p.m. on the 2nd day after the election.

2. You must si our name on the line above (Voter's Signature).

3. must make a copy of one of the following forms of identificati

a. Tier 1 identification —Current and valid identification that includes
our name and photograph: Flori river license; Florida identification
ard _ issued he Department _of Highw fe n otor_ Vehicles:

Unite : it or credit card; military identification: student

identification; retirement center identification; neighborhood association

ntification; public assistance identification; veteran health identification

card issued by the United States Department of Veterans Affairs: Florida

license to carry a con weapon or firearm; or employee identification
card issued by any branch, department, agency, or entity of the Federal

Government, the state, a county, or a municipality: or

b. Tier 2 identification —ONLY IF YOU DO NOT HAVE A TIER 1
FORM OF IDENTIFICATION, identification that shows your name and

current residence address: current utility bill; bank statement; government
check; paycheck; or government document (excluding voter information

 

card).
. Place the envelope bearing the affidavit into a mailing envelope
addressed to the ervisor. Insert_a 0 ur identification in the

mailing envelope. Mail (if time permits), deliver, or have delivered the

 

9
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 10 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

completed affidavit along with the copy of your identification to your count

supervisor of elections. Be sure there is sufficient postage if mailed and that
the supervisor’s address is correct. Remember, your information MUST

reach your county supervisor of elections no later than 5 p.m. on the 2nd day
following the election or your ball ill not count.

 

5. Alternatively, you may fax or e-mail your completed affidavit anda

copy of your identification to the supervisor of elections. If e-mailing, please
provide these documents as attachments.

6. Submitting a provisional ballot affidavit does not establish your
eligibility to vote in this election or guarantee that your ballot will be
counted. The county canvassing board determines your eligibility to vote
through information provided on the Provisional Ballot Voter’s Certificate
and Affirmation, written evidence provided by you, including information in

your cure affidavit along with any supporting identification, and any other
evidence presen by the supervisor of elections or a challenger. You m

still be required to present additional written evidence to support your
eligibility to vote.

e) Th ment and each supervisor shall include the affidavit an

instructions on their respective websites. The supervisor shall include his or
her office mailing address, e-mail address, and fax number on the page
containing the affidavit instructions, and the department's instruction page

shall include the office mailing addresses, e-mail addresses, and fax
numbers of all supervisors or provide a conspicuous link to such addresses.

(f)_ The supervisor shall attach each affidavit received to the appropriate

rovisional ballot envelope containing the Provisional Ballot Voter's
Certificate and Affirmation.

(7(a)) Each supervisor ofeleetiens shall establish a free access system
that allows each person who casts a provisional ballot to determine whether
his or her provisional ballot was counted in the final canvass of votes and, if
not, the reasons why. Information regarding provisional ballots shall be
available no later than 30 days following the election. The system
established must restrict information regarding an individual ballot to
the person who cast the ballot.

b nless proces $a si ture update pursuant to subsection (2
the supervisor li mail a voter registration application to the elector
completed indicating the elector’s current signature if the signature on th

voter’s certificate or cure affidavit did not match the elector's signature in

the registration books or precinct register.

Section 9. Paragraph (b) of subsection (1) and subsection (9) of section
101.151, Florida Statutes, are amended to read:

101.151 Specifications for ballots. —

(1)

10
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 11 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

(b) Polling places and early voting sites may employ a ballot-on-demand
production system to print individual marksense ballots, including provi-
sional ballots, for eligible electors pursuanttes—t0L657. Ballot-on-demand
technology may be used to produce marksense vote-by-mail and election-day
ballots.

(9)(a) The Department of State shall adopt rules prescribing a uniform
primary and general election ballot for each certified voting system. The
rules shall incorporate the requirements set forth in this section and shall
prescribe additional matters and forms that include, without limitation:

1. The ballot title followed by clear and unambiguous ballot instructions
and directions limited to a single location on the ballot, either:

 

a, Centered across the top of the ballot; or

b. In the leftmost column, with no individual races in that column unless
itis the only column on the ballot;

2. Individual race layout; and
3. Overall ballot layout;_and

4. Oval vote targets as the only permissible type of vote target, except as
provided in s. 101.56075.

(b) The department rules must shal graphically depict a sample uniform
primary and general election ballot form for each certified voting system.

Section 10. Paragraph (a) of subsection (1) of section 101.657, Florida
Statutes, is amended to read:

101.657 Early voting.—

(1)(a) As a convenience to the voter, the supervisor of elections shall
allow an elector to vote early in the main or branch office of the supervisor.
The supervisor shall mark, code, indicate on, or otherwise track the voter’s
precinct for each early voted ballot. In order for a branch office to be used for
early voting, it shall be a permanent facility of the supervisor and shall have
been designated and used as such for at least 1 year prior to the election. The
supervisor may also designate any city hall, permanent public library
facility, fairground, civic center, courthouse, county commission building,
stadium, convention center, government-owned senior center, or govern-
ment-owned community center as early voting sites; however, if so
designated, the sites must be geographically located so as to provide all
voters in the county an equal opportunity to cast a ballot, insofar as is
practicable, and must provide sufficient nonpermitted parking to accom-
modate the anticipated amount of voters. In addition, a supervisor may
designate one early voting site per election in an area of the county that does
not have any of the eligible early voting locations. Such additional early
voting site must be geographically located so as to provide all voters in that

11
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 12 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

 

area with an equal opportunity to cast a ballot, insofar as is practicable_and
must provide sufficient nonpermitted parking to accommodate the antici-
pated amount of voters. Each county shall, at a minimum, operate the same
total number of early voting sites for a general election which the county
operated for the 2012 general election. The results or tabulation of votes cast
during early voting may not be made before the close of the polls on election
day. Results shall be reported by precinct.

Section 11. Paragraph (c) of subsection (4) of section 102.031, Florida
Statutes, is amended, and paragraph (e) is added to that subsection, to read:

102.031 Maintenance of good order at polls; authorities; persons allowed
in polling rooms and early voting areas; unlawful solicitation of voters. —

(4)

(c) Each supervisor of elections shall inform the clerk of the area within
which soliciting is unlawful, based on the particular characteristics of that
polling place. The supervisor or the clerk may take any reasonable action
necessary to ensure order at the polling places, including, but not limited to,
having disruptive and unruly persons removed by law enforcement officers
from the polling room or place or from the 150-foot 100-feet zone surrounding
the polling place.

(e) The owner, operator, or lessee of the property on which a polling place
or an early voting site is located, or an agent or employee thereof, may not

prohibit the solicitation of voters outside of the no-solicitation zone during
polling hours.

Section 12. Subsection (2) of section 101.20, Florida Statutes, is amended
to read:

 

101.20 Publication of ballot form; sample ballots.—

(2)(a) Upon completion of the list of qualified candidates, a sample ballot
shall be published by the supervisor ef-eleetions in a newspaper of general
circulation in the county, before the day of election.

(b) In lieu of the publication required under paragraph (a), a supervisor

may send a sample ballot to each registered elector by e-mail at least 7 days
before an election if an e-mail address has been provided and the elector has
opted to receive a sample ballot by electronic delivery. If an e-mail address
has not been provided, or if the elector has not opted for electronic delivery, a
sample ballot may be mailed to each registered elector or to each household
in which there is a registered elector at least 7 days before an election.

Section 13. Effective January 1, 2020, section 101.56075, Florida
Statutes, is amended to read:

101.56075 Voting methods.—For the purpose of designating ballot
selections,

12
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 13 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

Gj—Exeept-as—providedin-subsection—@Q), all voting must shall be by
marksense ballot, using utilizing a marking device or a voter interface device
that_produces a voter-verifiable paper output and fer—the—purpese—of

designating ballet-selections:

(2} Persons -with-disabilities may vete-on-a-voterinterface-devicethat
meets—the-voting-system—aeccessibility_requirements_forindividuals—with
disabilities pursuant-to-s-301-of the federal Help-America-VoteAct-of 2002

(3)}—By2020,persons—with—dsabilities_shall -vete-on—a_voter—interface
deviee-that meets the voter accessibility requirements for individuals with
disabilities under s. 301 of the federal Help America Vote Act of 2002 and s.
101.56062 which-are-consistent-with-subseetion-G)-of this-section.

Section 14. Paragraph (a) of subsection (4) of section 101.5614, Florida
Statutes, is amended to read:

101.5614 Canvass of returns.—

(4)(a) If any vote-by-mail ballot is physically damaged so that it cannot
properly be counted by the automatic tabulating equipment, a true duplicate
copy shall be made of the damaged ballot in the presence of witnesses and
substituted for the damaged ballot. Likewise, a duplicate ballot shall be
made of a vote-by-mail ballot containing an overvoted race or a marked vote-
by-mail ballot in which every race is undervoted which shall include all valid
votes as determined by the canvassing board based on rules adopted by the

division pursuant to s. 102.166(4). Upon request, a physically present
candidate, a political party official, a political committee official, or an

authorized designee thereof, must be allowed to observe the duplication of
ballots. All duplicate ballots shall be clearly labeled “duplicate,” bear a serial
number which shall be recorded on the defective ballot, and be counted in
lieu of the defective ballot. After a ballot has been duplicated, the defective
ballot shall be placed in an envelope provided for that purpose, and the
duplicate ballot shall be tallied with the other ballots for that precinct.

 

 

Section 15. Subsection (2) and paragraphs (b) and (c) of subsection (4) of
section 101.62, Florida Statutes, are amended to read:

101.62 Request for vote-by-mail ballots. —

(2) A request for a vote-by-mail ballot to be mailed to a voter must be
received no later than 5 p.m. on the 10th sixth day before the election by the
supervisor ef eleetiens. The supervisor ef eleetiens shall mail vote-by-mail
ballots to voters requesting ballots by such deadline no later than 8 4 days
before the election.

(4)

(b) The supervisor ef-eleetiens shall mail a vote-by-mail ballot to each
absent qualified voter, other than those listed in paragraph (a), who has

 

13
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 14 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

 

requested such a ballot, between the 40th 35th and 33rd 28th days before the
presidential preference primary election, primary election, and general
election. Except as otherwise provided in subsection (2) and after the period
described in this paragraph, the supervisor shall mail vote-by-mail ballots
within 2 business days after receiving a request for such a ballot.

(c) The supervisor shall provide a vote-by-mail ballot to each elector by
whom a request for that ballot has been made by one of the following means:

1. By nonforwardable, return-if-undeliverable mail to the elector’s
current mailing address on file with the supervisor or any other address
the elector specifies in the request.

2. By forwardable mail, e-mail, or facsimile machine transmission to
absent uniformed services voters and overseas voters. The absent uniformed
services voter or overseas voter may designate in the vote-by-mail ballot
request the preferred method of transmission. If the voter does not designate
the method of transmission, the vote-by-mail ballot shall be mailed.

3. By personal delivery before 7 p.m. on election day to the elector, upon
presentation of the identification required in s. 101.043.

4, By delivery to a designee on election day or up to 9 § days prior to the
day of an election. Any elector may designate in writing a person to pick up
the ballot for the elector; however, the person designated may not pick up
more than two vote-by-mail ballots per election, other than the designee’s
own ballot, except that additional ballots may be picked up for members of
the designee’s immediate family. For purposes of this section, “immediate
family” means the designee’s spouse or the parent, child, grandparent, or
sibling of the designee or of the designee’s spouse. The designee shall provide
to the supervisor the written authorization by the elector and a picture
identification of the designee and must complete an affidavit. The designee
shall state in the affidavit that the designee is authorized by the elector to
pick up that ballot and shall indicate if the elector is a member of the
designee’s immediate family and, if so, the relationship. The department
shall prescribe the form of the affidavit. If the supervisor is satisfied that the
designee is authorized to pick up the ballot and that the signature of the
elector on the written authorization matches the signature of the elector on
file, the supervisor shall give the ballot to that designee for delivery to the
elector.

5. Except as provided in s. 101.655, the supervisor may not deliver a
vote-by-mail ballot to an elector or an elector’s immediate family member on
the day of the election unless there is an emergency, to the extent that the
elector will be unable to go to his or her assigned polling place. If a vote-by-
mail ballot is delivered, the elector or his or her designee shall execute an
affidavit affirming to the facts which allow for delivery of the vote-by-mail
ballot. The department shall adopt a rule providing for the form of the
affidavit.

14
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 15 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

Section 16. Subsection (1) of section 101.64, Florida Statutes, is
amended, and subsection (5) is added to that section, to read:

101.64 Delivery of vote-by-mail ballots; envelopes; form.—

(1) The supervisor shall enclose with each vote-by-mail ballot two
envelopes: a secrecy envelope, into which the absent elector shall enclose
his or her marked ballot; and a mailing envelope, into which the absent
elector shall then place the secrecy envelope, which shall be addressed to the
supervisor and also bear on the back side a certificate in substantially the
following form:

Note: Please Read Instructions Carefully Before

Marking Ballot and Completing Voter’s Certificate.

VOTER’S CERTIFICATE

I, ..... , do solemnly swear or affirm that I am a qualified and registered
voter of... County, Florida, and that I have not and will not vote more than
one ballot in this election. I understand that if I commit or attempt to commit
any fraud in connection with voting, vote a fraudulent ballot, or vote more
than once in an election, J can be convicted of a felony of the third degree and
fined up to $5,000 and/or imprisoned for up to 5 years. I also understand that
failure to sign this certificate will invalidate my ballot.

...(Date)... ...(Voter’s Signature)...
...(B-Mail Address)... .. (Home Telephone Number)...

...(Mobile Telephone Number)...

(5) The secrecy envelope must include, in bold font, substantially the
following message:

IN ORDER FOR YOUR VOTE-BY-MAIL BALLOT UNT, Y
SUPERVISOR OF ELECTIONS MUST RECEIVE YOUR BALLOT BY 7
P.M. ON ELECTION DAY. IF YOU WAIT TO MAIL YOUR BALLOT,
YOUR VOTE MIGHT NOT COUNT. TO PREVENT THIS FROM OCCUR-
RING, PLEASE MAIL OR TURN IN YOUR BALLOT AS SOON AS
POSSIBLE.

Section 17. Section 101.65, Florida Statutes, is amended to read:

101.65 Instructions to absent electors——The supervisor shall enclose
with each vote-by-mail ballot separate printed instructions in substantially

the following form;_however, where the instructions appear in capitalized
text, the text of the printed instructions mus in bold font:

15
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 16 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

READ THESE INSTRUCTIONS CAREFULLY
BEFORE MARKING BALLOT.

1. VERY IMPORTANT. In order to ensure that your vote-by-mail ballot
will be counted, it should be completed and returned as soon as possible so
that it can reach the supervisor of elections of the county in which your
precinct is located no later than 7 p.m. on the day of the election. However, if
you are an overseas voter casting a ballot in a presidential preference
primary or general election, your vote-by-mail ballot must be postmarked or
dated no later than the date of the election and received by the supervisor of
elections of the county in which you are registered to vote no later than 10
days after the date of the election. Note that the later you return your ballot,
the less time you will have to cure any signature deficiencies, which is

authorized until 5 p.m. on the 2nd day after the election.

2. Mark your ballot in secret as instructed on the ballot. You must mark
your own ballot unless you are unable to do so because of blindness,
disability, or inability to read or write.

3. Mark only the number of candidates or issue choices for a race as
indicated on the ballot. If you are allowed to “Vote for One” candidate and
you vote for more than one candidate, your vote in that race will not be
counted.

4. Place your marked ballot in the enclosed secrecy envelope.

5. Insert the secrecy envelope into the enclosed mailing envelope which
is addressed to the supervisor.

6. Seal the mailing envelope and completely fill out the Voter’s
Certificate on the back of the mailing envelope.

7. VERY IMPORTANT. In order for your vote-by-mail ballot to be
counted, you must sign your name on the line above (Voter’s Signature). A
vote-by-mail ballot will be considered illegal and not be counted if the
signature on the voter’s certificate does not match the signature on record.

The signature on file at the time the supervisor of elections in the county in

which your precinct is located receives your vote-by-mail ballot stert-ef the
eanvass-of the-vote-by-mail_balets is the signature that will be used to verify

your signature on the voter’s certificate. If you need to update your signature
for this election, send your signature update on a voter registration
application to your supervisor of elections so that it is received before

 

your vote-by-mail ballot is received netater-than-the-start-ofthe-eanvassine
0 nail-ballots—which-oeeurs-ne-earterthan the 15th -daybefore
eleetion-day.

8. VERY IMPORTANT. If you are an overseas voter, you must include
the date you signed the Voter’s Certificate on the line above (Date) or your
ballot may not be counted.

16
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 17 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

9. Mail, deliver, or have delivered the completed mailing envelope. Be
sure there is sufficient postage if mailed. THE COMPLETED MAILING
ENVELOPE CAN BE DELIVERED TO THE OFFICE OF THE SUPER-
VISOR OF ELECTIONS OF THE COUNTY IN WHICH YOUR PRECINCT

IS LOCATED OR DROPPED OFF AT AN AUTHORIZED SECURE DROP
BOX, AVAILABLE AT EACH EARLY VOTING LOCATION.

 

10. FELONY NOTICE. It is a felony under Florida law to accept any gift,
payment, or gratuity in exchange for your vote for a candidate. It is also a
felony under Florida law to vote in an election using a false identity or false
address, or under any other circumstances making your ballot false or
fraudulent.

Section 18. Subsection (2) of section 101.657, Florida Statutes, is
amended to read:

101.657 Early voting.—

(2) During any early voting period, each supervisor ef-eleetions shall
make available the total number of voters casting a ballot at each early
voting location and the total number of vote-by-mail ballots received under s.
101.69(2) during the previous day. Each supervisor shall prepare an
electronic data file listing the individual voters who cast a ballot during
the early voting period. This information shall be provided in electronic
format as provided by rule adopted by the division. The information shall be
updated and made available no later than noon of each day and shall be
contemporaneously provided to the division.

Section 19. Paragraphs (a) and (c) of subsection (2) and subsection (4) of
section 101.68, Florida Statutes, are amended to read:

101.68 Canvassing of vote-by-mail ballot.—

(2)(a) The county canvassing board may begin the canvassing of vote-by-
mail ballots at 7 a.m. on the 22nd 15th day before the election, but not later
than noon on the day following the election. In addition, for any county using
electronic tabulating equipment, the processing of vote-by-mail ballots
through such tabulating equipment may begin at 7 a.m. on the 22nd 16th
day before the election. However, notwithstanding any such authorization to
begin canvassing or otherwise processing vote-by-mail ballots early, no
result shall be released until after the closing of the polls in that county on
election day. Any supervisor of-eleetions, deputy supervisor ef elections,
canvassing board member, election board member, or election employee who
releases the results of a canvassing or processing of vote-by-mail ballots
prior to the closing of the polls in that county on election day commits a
felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or
s. 775.084.

(c)l. The canvassing board must, if the supervisor has not already done
so, compare the signature of the elector on the voter’s certificate or on the

17
CODING: Words stricken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 18 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

vote-by-mail ballot cure affidavit as provided in subsection (4) with the
signature of the elector in the registration books or the precinct register to
see that the elector is duly registered in the county and to determine the
legality of that vote-by-mail ballot. A vote-by-mail ballot may only be
counted if:

a. The signature on the voter’s certificate or the cure affidavit matches
the elector’s signature in the registration books or precinct register;
however, in the case of a cure affidavit, the supporting identification listed
in subsection (4) must also confirm the identity of the elector; or

b. The cure affidavit contains a signature that does not match the
elector’s signature in the registration books or precinct register, but the
elector has submitted a current and valid Tier 1 identification pursuant to
subsection (4) which confirms the identity of the elector.

For purposes of this subparagraph, any canvassing board finding that an
elector’s signatures do not match must be by majority vote and beyond a

reasonable doubt.

2. The ballot of an elector who casts a vote-by-mail ballot shall be
counted even if the elector dies on or before election day, as long as, before
the death of the voter, the ballot was postmarked by the United States Postal
Service, date-stamped with a verifiable tracking number by a common
carrier, or already in the possession of the supervisor ef elections.

3. A vote-by-mail ballot is not considered illegal if the signature of the
elector does not cross the seal of the mailing envelope.

4. If any elector or candidate present believes that a vote-by-mail ballot
is illegal due to a defect apparent on the voter’s certificate or the cure
affidavit, he or she may, at any time before the ballot is removed from the
envelope, file with the canvassing board a protest against the canvass of that
ballot, specifying the precinct, the ballot, and the reason he or she believes
the ballot to be illegal. A challenge based upon a defect in the voter’s
certificate or cure affidavit may not be accepted after the ballot has been
removed from the mailing envelope.

5. Ifthe canvassing board determines that a ballot is illegal, a member of
the board must, without opening the envelope, mark across the face of the
envelope: “rejected as illegal.” The cure affidavit, if applicable, the envelope,
and the ballot therein shall be preserved in the manner that official ballots
are preserved.

(4)(a) As soon as practicable, the supervisor shall, on behalf of the county
canvassing board, attempt to immediately notify an elector who has
returned a vote-by-mail ballot that does not include the elector’s signature
or contains a signature that does not match the elector’s signature in the
registration books or precinct register by:

18
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 19 of 28

 

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162
l. Notifying the elector of the signatur ficienc -mail an
directing the elector to the cure affidavit and instructions on the supervisor’s

website:

2. Notifying the elector of the signature deficienc text message and

irecting the elector to the cure affidavit and instructions on the supervisor’s
website; or

3. Notifying the elector of the signature deficiency by telephone and
directing the elector to the cure affidavit and instructions on the supervisor’s

website.

In addition to the notification required under subparagraph 1., subpara-
graph 2., or subparagraph 3., the supervisor must notify the elector of the

signature deficiency by first-class mail and direct the elector to the cure

affidavit and instructions on the supervisor’s website. Beginning the day
before the election, the supervisor is not required to provide notice of the
signature deficiency by first-class mail, but shall continue to provide notice
as required under subparagraph 1., subparagraph 2., or subparagraph 3.

(b) The supervisor shall allow such an elector to complete and submit an
affidavit in order to cure the vote-by-mail ballot until 5 p.m. on the 2nd day
after befere the election.

 

(c)(}) The elector must complete a cure affidavit in substantially the
following form:

VOTE-BY-MAIL BALLOT CURE AFFIDAVIT

I, ...... , am a qualified voter in this election and registered voter of ......
County, Florida. I do solemnly swear or affirm that I requested and returned
the vote-by-mail ballot and that I have not and will not vote more than one
ballot in this election. I understand that if I commit or attempt any fraud in
connection with voting, vote a fraudulent ballot, or vote more than once in an
election, I may be convicted of a felony of the third degree and fined up to
$5,000 and imprisoned for up to 5 years. I understand that my failure to sign
this affidavit means that my vote-by-mail ballot will be invalidated.

...(Voter’s Signature)...
...(Address)...

(de) Instructions must accompany the cure affidavit in substantially
the following form:

19
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 20 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

READ THESE INSTRUCTIONS CAREFULLY BEFORE COMPLETING
THE AFFIDAVIT. FAILURE TO FOLLOW THESE INSTRUCTIONS MAY
CAUSE YOUR BALLOT NOT TO COUNT.

1. In order to ensure that your vote-by-mail ballot will be counted, your
affidavit should be completed and returned as soon as possible so that it can
reach the supervisor of elections of the county in which your precinct is
located no later than 5 p.m. on the 2nd day after befere the election.

2. You must sign your name on the line above (Voter’s Signature).
3. You must make a copy of one of the following forms of identification:

a. Tier 1 identification—Current and valid identification that includes
your name and photograph: Florida driver license; Florida identification
card issued by the Department of Highway Safety and Motor Vehicles;
United States passport; debit or credit card; military identification; student
identification; retirement center identification; neighborhood association
identification; public assistance identification; veteran health identification
card issued by the United States Department of Veterans Affairs; a Florida
license to carry a concealed weapon or firearm; or an employee identification
card issued by any branch, department, agency, or entity of the Federal
Government, the state, a county, or a municipality; or

b. Tier 2 identification—ONLY IF YOU DO NOT HAVE A TIER 1
FORM OF IDENTIFICATION, identification that shows your name and
current residence address: current utility bill, bank statement, government
check, paycheck, or government document (excluding voter information
identifieation card).

4. Place the envelope bearing the affidavit into a mailing envelope
addressed to the supervisor. Insert a copy of your identification in the
mailing envelope. Mail (if time permits), deliver, or have delivered the
completed affidavit along with the copy of your identification to your county
supervisor of elections. Be sure there is sufficient postage if mailed and that
the supervisor’s address is correct. Remember, your information MUST
reach your county supervisor of elections no later than 5 p.m. on the 2nd day
after the election, or your ballot will not count.

5. Alternatively, you may fax or e-mail your completed affidavit and a
copy of your identification to the supervisor of elections. If e-mailing, please
provide these documents as attachments.

(e) The department and each supervisor shall include the affidavit
and instructions on their respective websites. The supervisor must include
his or her office’s mailing address, e-mail address, and fax number on the
page containing the affidavit instructions, and: the department’s instruction
page must include the office mailing addresses, e-mail addresses, and fax
numbers of all supervisors of elections or provide a conspicuous link to such
addresses.

20
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 21 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

(fe) The supervisor shall attach each affidavit received to the appro-
priate vote-by-mail ballot mailing envelope.

(2) Ifa vote-by-mail ballot is validated following the submission of a

cure affidavit, the supervisor shall make a copy of the affidavit, affix it to a
voter registration application, and immediately process it as a valid request

for a signature update pursuant to s. 98.077.

(h) After all election results on the ballot have been certified, the
supervisor shall, on behalf of the county canvassing board, notify each
elector whose ballot has been rejected as illegal and provide the specific
reason the ballot was rejected. In addition, unless processed as a signature

update pursuant to paragraph (g), the supervisor shall mail a voter
registration application to the elector to be completed indicating the elector’s

current signature if the signature on the voter’s certificate or cure affidavit
did not match the elector’s signature in the registration books or precinct
register. This—seetion—dees—not—prehibit thesuperviser—from—providing
additional methods for updating an-elector's-signature:

Section 20. Section 101.69, Florida Statutes, is amended to read:
101.69 Voting in person; return of vote-by-mail ballot.—

(1) The provisions of this code shall not be construed to prohibit any
elector from voting in person at the elector’s precinct on the day of an
election or at an early voting site, notwithstanding that the elector has
requested a vote-by-mail ballot for that election. An elector who has returned
a voted vote-by-mail ballot to the supervisor, however, is deemed to have cast
his or her ballot and is not entitled to vote another ballot or to have a
provisional ballot counted by the county canvassing board. An elector who
has received a vote-by-mail ballot and has not returned the voted ballot to
the supervisor, but desires to vote in person, shall return the ballot, whether
voted or not, to the election board in the elector’s precinct or to an early
voting site. The returned ballot shall be marked “canceled” by the board and
placed with other canceled ballots. However, if the elector does not return
the ballot and the election official:

(aJQ) Confirms that the supervisor has received the elector’s vote-by-
mail ballot, the elector shall not be allowed to vote in person. If the elector
maintains that he or she has not returned the vote-by-mail ballot or remains
eligible to vote, the elector shall be provided a provisional ballot as provided
in s. 101.048.

(b)@) Confirms that the supervisor has not received the elector’s vote-
by-mail ballot, the elector shall be allowed to vote in person as provided in
this code. The elector’s vote-by-mail ballot, if subsequently received, shall
not be counted and shall remain in the mailing envelope, and the envelope
shall be marked “Rejected as Illegal.”

21
CODING: Words stricken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 22 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

 

(c)}3} Cannot determine whether the supervisor has received the
elector’s vote-by-mail ballot, the elector may vote a provisional ballot as
provided in s. 101.048.

2) The supervisor shall allow an el r who has received a vote-by-mail
ballot to physically return a voted vote-by-mail ballot to the supervisor by

placing the envelope containing his or her marked ballot in a secure drop
box. Secure drop boxes shall be placed at the main office of the supervisor, at

each branch office of the supervisor, and at each early voting site. Secure
drop boxes may also be placed at any other site that would otherwise qualify

as an early voting site under s. 101.657(1); provided, however, that any such

site must be staffed during the county’s early voting hours of operation by an
employee of the supervisor’s office or a sworn law enforcement officer.

Section 21. Subsection (2) of section 97.052, Florida Statutes, is amended
to read:

97.052 Uniform statewide voter registration application.—

(2) The uniform statewide voter registration application must be
designed to elicit the following information from the applicant:

(a) Last, first, and middle name, including any suffix.
(b) Date of birth.

(c) Address of legal residence.

(d) Mailing address, if different.

(e) E-mail address and whether the applicant wishes to receive sample
ballots by e-mail.

(f) County of legal residence.

(g) Race or ethnicity that best describes the applicant:
American Indian or Alaskan Native.

Asian or Pacific Islander.

Black, not Hispanic.

White, not Hispanic.

oF we NY PR

Hispanic.
(h) State or country of birth.
(i) Sex.

(j) Party affiliation.

22
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 23 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

(k) Whether the applicant needs assistance in voting.
(1) Name and address where last registered.
(m) Last four digits of the applicant’s social security number.

(n) Florida driver license number or the identification number from a
Florida identification card issued under s. 322.051.

(o) An indication, if applicable, that the applicant has not been issued a
Florida driver license, a Florida identification card, or a social security
number.

(p) Telephone number (optional).

(q) Signature of applicant under penalty for false swearing pursuant tos.
104.011, by which the person subscribes to the oath required by s. 3, Art. VI
of the State Constitution and s. 97.051, and swears or affirms that the
information contained in the registration application is true.

(r) Whether the application is being used for initial registration, to
update a voter registration record, or to request a replacement voter
information card.

(s) Whether the applicant is a citizen of the United States by asking the
question “Are you a citizen of the United States of America?” and providing
boxes for the applicant to check to indicate whether the applicant is or is not
a citizen of the United States.

(t)1. Whether the applicant has never been convicted of a felony-andf
eonvietedhas-had his or her civil vichts restored by including the statement
“T affirm I have never been am-net-a convicted ofa felony felon,oriflam;my
rights-relating te-veting- have-been-restered.” and providing a box for the
applicant to check to affirm the statement.

Z: ether the applicant has been convicted of a felony, and if convicted

has had his or her civil rights restored through executive clemency, by
including the statement “If I have been convicted of a felony, I affirm my

 

 

voting rights have been restored by the Board of Executive Clemency.” and
vidi for the applicant to check to affirm the statement.

3. Whether the applicant has been convicted of a felony and, if convicted,
has had his or her voting rights restored pursuant s. 4, Art. VI of the State
Constitution including the statement “If J hav n_convic f
felony, I affirm my voting rights have been restored pursuant tos. 4, Art. VI

f ate Constitution upon the completion of all terms of my senten
including parole or pr ion.” and providing a box for the applicant to check
to_affirm the statement.

(u) Whether the applicant has been adjudicated mentally incapacitated
with respect to voting or, if so adjudicated, has had his or her right to vote

23
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 24 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

restored by including the statement “I affirm I have not been adjudicated
mentally incapacitated with respect to voting, or, if I have, my competency
has been restored.” and providing a box for the applicant to check to affirm
the statement. The registration application must be in plain langua

designed so that persons who have been adjudicated mentally incapacitated

are not required to reveal their prior adjudication.

The registratien-applcation-must-bein-plaintansuage-and designed -so-that
convicted telonsawhose civil tights-havebeenrestored-and-persens-whe have
been-adjudicatedmentalyineapacitated-and-have had-their-voting rights
restored-are-not-+required_to+reveal_their prior conviction-or_adjudication:

Section 22. Paragraph (a) of subsection (5) of section 97.053, Florida
Statutes, is amended to read:

97.053 Acceptance of voter registration applications.—

(5)(a) A voter registration application is complete if it contains the
following information necessary to establish the applicant’s eligibility
pursuant to s. 97,041, including:

1. The applicant’s name.

2. The applicant’s address of legal residence, including a distinguishing
apartment, suite, lot, room, or dormitory room number or other identifier, if
appropriate. Failure to include a distinguishing apartment, suite, lot, room,
or dormitory room or other identifier on a voter registration application does
not impact a voter’s eligibility to register to vote or cast a ballot, and such an
omission may not serve as the basis for a challenge to a voter’s eligibility or
reason to not count a ballot.

3. The applicant’s date of birth.

4, Amark in the checkbox affirming that the applicant is a citizen of the
United States.

5.a. The applicant’s current and valid Florida driver license number or
the identification number from a Florida identification card issued under s.
322.051, or

b. Ifthe applicant has not been issued a current and valid Florida driver
license or a Florida identification card, the last four digits of the applicant's
social security number.

In case an applicant has not been issued a current and valid Florida driver
license, Florida identification card, or social security number, the applicant
shall affirm this fact in the manner prescribed in the uniform statewide
voter registration application.

6. Amark in the applicable checkbox affirming that the applicant has not
been convicted of a felony or that, if convicted, has had his or her civil rights

24
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 25 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

restored through executive clemency, or has had his or her voting eivit rights
restored pursuant s. 4, Art. VI of the State Constitution.

7. A mark in the checkbox affirming that the applicant has not been
adjudicated mentally incapacitated with respect to voting or that, if so
adjudicated, has had his or her right to vote restored.

8. The original signature or a digital signature transmitted by the
Department of Highway Safety and Motor Vehicles of the applicant
swearing or affirming under the penalty for false swearing pursuant to s.
104.011 that the information contained in the registration application is true
and subscribing to the oath required by s. 3, Art. VI of the State Constitution
and s. 97.051.

Section 23. Paragraph (c) of subsection (1) of section 98.045, Florida
Statutes, is amended to read:

98.045 Administration of voter registration —

(1) ELIGIBILITY OF APPLICANT.—The supervisor must ensure that
any eligible applicant for voter registration is registered to vote and that
each application for voter registration is processed in accordance with law.
The supervisor shall determine whether a voter registration applicant is
ineligible based on any of the following:

(c) The applicant has been convicted of a felony for which his or her
voting eivil rights have not been restored.

Section 24. Subsections (5) and (6) and paragraph (a) of subsection (7) of
section 98.075, Florida Statutes, are amended to read:

98.075 Registration records maintenance activities; ineligibility deter-
minations.—

(5) FELONY CONVICTION.—The department shall identify those
registered voters who have been convicted of a felony and whose yoting
rights have not been restored by comparing information received from, but
not limited to, a clerk of the circuit court, the Board of Executive Clemency,
the Department of Corrections, the Department of Law Enforcement, or a
United States Attorney’s Office, as provided in s. 98.093. The department
shall review such information and make an initial determination as to
whether the information is credible and reliable. If the department
determines that the information is credible and reliable, the department
shall notify the supervisor and provide a copy of the supporting documenta-
tion indicating the potential ineligibility of the voter to be registered. Upon
receipt of the notice that the department has made a determination of initial
credibility and reliability, the supervisor shall adhere to the procedures set
forth in subsection (7) prior to the removal of a registered voter’s name from
the statewide voter registration system.

25
CODING: Words stricken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 26 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

(6) OTHER BASES FOR INELIGIBILITY.—If the department or super-
visor receives information from sources other than those identified in
subsections (2)-(5) that a registered voter is ineligible because he or she is
deceased, adjudicated a convicted felon without having had his or her voting
eivil rights restored, adjudicated mentally incapacitated without having had
his or her voting rights restored, does not meet the age requirement
pursuant to s. 97.041, is not a United States citizen, is a fictitious person, or
has listed a residence that is not his or her legal residence, the supervisor
must adhere to the procedures set forth in subsection (7) prior to the removal
of a registered voter’s name from the statewide voter registration system.

(7) PROCEDURES FOR REMOVAL.—

(a) Ifthe supervisor receives notice or information pursuant to subsec-
tions (4)-(6), the supervisor of the county in which the voter is registered
shall:

1. Notify the registered voter of his or her potential ineligibility by mail
within 7 days after receipt of notice or information. The notice shall include:

a. A statement of the basis for the registered voter’s potential inelig-
ibility and a copy of any documentation upon which the potential ineligibility
is based. Such documentation must include any conviction from another
jurisdiction determined to be a similar offense to murder or a felony sexual
offense, as those terms are defined in s. 98.0751.

 

b. Astatement that failure to respond within 30 days after receipt of the
notice may result in a determination of ineligibility and in removal of the
registered voter’s name from the statewide voter registration system.

c. Areturn form that requires the registered voter to admit or deny the
accuracy of the information underlying the potential ineligibility for
purposes of a final determination by the supervisor.

d. A statement that, if the voter is denying the accuracy of the
information underlying the potential ineligibility, the voter has a right to
request a hearing for the purpose of determining eligibility.

e. Instructions for the registered voter to contact the supervisor of
elections of the county in which the voter is registered if assistance is needed
in resolving the matter.

f. Instructions for seeking restoration of civil rights pursuant to s. 8, Art.
IV_of the State Constitution and information explaining voting rights
restoration pursuant to s. 4., Art. VI of the State Constitution following a
felony conviction, if applicable.

2. Ifthe mailed notice is returned as undeliverable, the supervisor shall
publish notice once in a newspaper of general circulation in the county in
which the voter was last registered. The notice shall contain the following:

26
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 27 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

 

a. The voter’s name and address.

b. Astatement that the voter is potentially ineligible to be registered to
vote.

c. Astatement that failure to respond within 30 days after the notice is
published may result in a determination of ineligibility by the supervisor
and removal of the registered voter’s name from the statewide voter
registration system.

d. An instruction for the voter to contact the supervisor no later than 30
days after the date of the published notice to receive information regarding
the basis for the potential ineligibility and the procedure to resolve the
matter.

e. An instruction to the voter that, if further assistance is needed, the
voter should contact the supervisor of elections of the county in which the
voter is registered.

3. If a registered voter fails to respond to a notice pursuant to
subparagraph 1. or subparagraph 2., the supervisor shall make a final
determination of the voter’s eligibility. If the supervisor determines that the
voter is ineligible, the supervisor shall remove the name of the registered
voter from the statewide voter registration system. The supervisor shall
notify the registered voter of the supervisor’s determination and action.

4. Ifa registered voter responds to the notice pursuant to subparagraph
1. or subparagraph 2. and admits the accuracy of the information underlying
the potential ineligibility, the supervisor shall make a final determination of
ineligibility and shall remove the voter’s name from the statewide voter
registration system. The supervisor shall notify the registered voter of the
supervisor’s determination and action.

5. If a registered voter responds to the notice issued pursuant to
subparagraph 1. or subparagraph 2. and denies the accuracy of the
information underlying the potential ineligibility but does not request a
hearing, the supervisor shall review the evidence and make a final
determination of eligibility. If such registered voter requests a hearing,
the supervisor shall send notice to the registered voter to attend a hearing at
a time and place specified in the notice. Upon hearing all evidence presented
at the hearing, the supervisor shall make a determination of eligibility. If the
supervisor determines that the registered voter is ineligible, the supervisor
shall remove the voter’s name from the statewide voter registration system
and notify the registered voter of the supervisor’s determination and action.

Section 25. Section 98.0751, Florida Statutes, is created to read:

 

 

27
CODING: Words strieken are deletions; words underlined are additions.
Case 4:19-cv-00300-RH-MJF Document 194-13 Filed 10/04/19 Page 28 of 28

Ch. 2019-162 LAWS OF FLORIDA Ch. 2019-162

1) A person who has n disqualified from votin on_a felon

conviction for an offense other than murder or a felony sexual offense must
have such disqualification terminated and his or her voting rights restored

rsu _4, Art. VI of the State Constitution upon the completion of all

terms of his or her sentence, including parole or probation. The voting

isqualification does not terminate unle erson’s civil rights are restored
pursuant to s. 8, Art. IV of the State Constitution if the disqualification

arises from _a felony conviction of murder or a felony sexual offense, or if the
person has not completed all terms of sentence, as specified in subsection (2).

(2) For purposes of this section, the term:

(a) “Completion of all terms of sentence” means any portion of a sentence
that is contained in the four corners of the sentencing document, including,

but not limited to:

1. Release from any term of imprisonment ordered by the court as a part
of the sentence;

2, Termination from any term of probation or community control ordered
by the court as a part of the sentence;

3. Fulfillment of any term ordered by the court as a part of the sentence;

4. Termination from any term of any supervision, which is monitored by
the Florida Commission on Offender Review, including, but not limited to,
parole; and

Full ent of restitution order victi the court as a part
of the sentence. A victim includes, but is not limited to, a person or persons,

the estate or estates thereof, an entity, the state, or the Federal Government.

b. Full payment of fines or fees ordered by the court as a part of the

sentence or that are ordered by the court as a condition of any form of

 

supervision, includin not limited to, probation, community control, or
parole.
i ial obligations required under - ragraph a, -

subparagraph b. include only the amount specifically ordered by the court as
part of the sentence and do not include any fines, fees, or costs that accrue

after the date the obligation is ered as a part of the sentence.

d.__For the limited purpo dressing a plea for reli rsuant to -
subpar he. and notwithstanding any others le, or provision of
law, a court may not be prohibited from modifying the financial obligations

of an original sentence required under sub-subparagraph a. or sub-

subparagraph b. Such modification shall not infringe on a d ’s or
a_victim's righ rovided in United States Constitution or the State
Constitution.

28

CODING: Words strieken are deletions; words underlined are additions.
